STATE OF MICHIGAN

                          COURT OF APPEALS



KENT COUNTY PROSECUTING ATTORNEY,                                 UNPUBLISHED
                                                                  January 8, 2015
              Plaintiff-Appellant,

v                                                                 No. 316422
                                                                  Kent Circuit Court
CITY OF GRAND RAPIDS,                                             LC No. 12-011068-CZ

              Defendant-Appellee,

and

DECRIMINALIZEGR,

              Intervening Defendant-Appellee.


Before: BOONSTRA, P.J., and DONOFRIO and GLEICHER, JJ.

PER CURIAM.

        Plaintiff Kent County Prosecuting Attorney appeals as of right the May 6, 2013, order
granting defendant City of Grand Rapids and intervening defendant DecriminalizeGR summary
disposition regarding plaintiff’s complaint that an amendment to the Grand Rapids City Charter
was preempted by state law. Because the Charter Amendment at issue here is not preempted by
state law, we affirm.

       On November 6, 2012, the voters of the City of Grand Rapids approved an amendment to
the Grand Rapids City Charter (“Charter Amendment”). The relevant portions of the Charter
Amendment provide as follows:

               (a) No person shall possess, control, use, or give away marijuana or
       cannabis, which is defined as all parts of the plant cannabis sativa l., whether
       growing or not; its seeds or resin; and every compound, manufacture, salt,
       derivative, mixture, or preparation of the above, unless such possession, control,
       or use is pursuant to a license or prescription as provided in Public Act 196 of
       1971, as amended. This definition does not include the mature stalks of the plant,
       fiber produced from the stalks, oil or cake made from the seeds of the plant, any
       other compounds, manufacture, sale, derivative, mixture or preparation of the



                                              -1-
       mature stalks, except the resin extracted therefrom, fiber, oil or cake, or the
       sterilized seed of the plant which is incapable of germination.

               (b) Violations of this section shall be civil infractions. Persons convicted
       of violating this section shall be fined $25.00 for the first offense, $50.00 for the
       second offense, $100.00 for the third or subsequent offense and no incarceration,
       probation, nor any other punitive or rehabilitative measure shall be imposed.
       Fines and all other costs shall be waived upon proof that the defendant is
       recommended by a physician, practitioner or other qualified health professional to
       use or provide the marijuana or cannabis for medical treatment. The court may
       waive all or part of the fine upon proof that the defendant attended a substance
       abuse program. It is an affirmative defense to a prosecution under this section
       that the use or intended use of the marijuana or cannabis relieves, or has the
       potential to relieve, the pain, disability, discomfort or other adverse symptoms of
       illness or medical treatment, or restores, maintains or improves, or has the
       potential to restore, maintain or improve, the health or medical quality of life of
       the user or intended user or users of the marijuana or cannabis. Requirements of
       this subsection shall not be construed to exclude the assertion of other defenses.

                                              ***

               (d) No Grand Rapids police officer, or his or her agent, shall complain of
       the possession, control, use, or giving away of marijuana or cannabis to any other
       authority except the Grand Rapids City Attorney; and the City Attorney shall not
       refer any said complaint to any other authority for prosecution.

              (e) No Grand Rapids police officer, or his or her agent, shall complain
       and the City Attorney shall not refer for prosecution any complaint, of the
       possession, control, use, giving away, or cultivation of marijuana or cannabis
       upon proof that the defendant is recommended by a physician, practitioner or
       other qualified health professional to use or provide the marijuana or cannabis for
       medical treatment.

      Plaintiff sued Grand Rapids, seeking declaratory judgment on the ground that the Charter
Amendment conflicted with various provisions of the Michigan Constitution and state statutes.
Subsequently, the trial court granted Grand Rapids and DecriminalizeGR summary disposition
under MCR 2.116(C)(10) based on its conclusion that the Charter Amendment was not
preempted by state law.

        The grant or denial of summary disposition under MCR 2.116(C)(10) is reviewed de
novo to determine if the moving party is entitled to judgment as a matter of law. Maiden v
Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999). Under MCR 2.116(C)(10), summary
disposition of all or part of a claim or defense may be granted when “[e]xcept as to the amount of
damages, there is no genuine issue as to any material fact, and the moving party is entitled to
judgment or partial judgment as a matter of law.”




                                               -2-
      In Detroit v Walker, 445 Mich. 682, 689-690; 520 NW2d 135 (1994), the Michigan
Supreme Court explained:

               The Michigan Constitution provides that “[t]he provisions of this
       constitution and law concerning counties, townships, cities and villages shall be
       liberally construed in their favor.” Const 1963, art 7, § 34. It also provides that
       “[n]o enumeration of powers granted to cities and villages in this constitution
       shall limit or restrict the general grant of authority conferred by this section.”
       Const 1963, art 7, § 22.

               Accordingly, it is clear that home rule cities enjoy not only those powers
       specifically granted, but they may also exercise all powers not expressly denied.
       Home rule cities are empowered to form for themselves a plan of government
       suited to their unique needs and, upon local matters, exercise the treasured right of
       self-governance. See Const 1963, art. 7, § 22. [Emphasis added, alterations in
       original.]

         Here, plaintiff argues that the Charter Amendment violates the clear language of MCL
117.36, which provides that “[n]o provision of any city charter shall conflict with or contravene
the provisions of any general law of the state.” In Mich Coal For Responsible Gun Owners v
City of Ferndale, 256 Mich. App. 401, 406-407; 662 NW2d 864 (2003), we recognized that MCL
117.36 merely repeats the constitutional limit on a municipality’s authority found in Const 1963,
art 7, § 22 that “[e]ach such city and village shall have power to adopt resolutions and ordinances
relating to its municipal concerns, property and government, subject to the constitution and law.”
To determine whether a home rule city’s action violates Const 1963, art 7, § 22 and MCL
117.36, we apply the preemption doctrine. Mich Coal For Responsible Gun Owners, 256 Mich
App at 408. “A state statute preempts regulation by an inferior government when the local
regulation directly conflicts with the statute or when the statute completely occupies the
regulatory field.” USA Cash # 1, Inc v Saginaw, 285 Mich. App. 262, 267; 776 NW2d 346
(2009).

       Plaintiff argues that the Charter Amendment directly conflicts with state statutes. “For
purposes of preemption, a direct conflict exists between a local regulation and a state statute
when the local regulation permits what the statute prohibits or prohibits what the statute
permits.” McNeil v Charlevoix Co, 275 Mich. App. 686, 697; 741 NW2d 27 (2007).

        In this case, plaintiff argues that subsections (a) and (b) of the Charter Amendment
decriminalize marijuana and therefore conflict with MCL 333.7401(2)(d) and MCL
333.7403(2)(d). MCL 333.7401(2)(d) provides that the manufacture, delivery, or possession
with intent to manufacture or deliver marijuana is a felony and MCL 333.7403(2)(d) provides
that possession of marijuana is a misdemeanor. However, nothing in subsections (a) and (b) of
the Charter Amendment purports to prevent the application of state law as it relates to marijuana
offenses. Instead, subsections (a) and (b) of the Charter Amendment create civil infractions for
certain actions related to marijuana. This is not a case where the Charter Amendment permits
what state law prohibits or prohibits what state law permits as required to show a direct conflict
for the purpose of preemption. Id. Accordingly, subsections (a) and (b) of the Charter


                                                -3-
Amendment do not directly conflict with the portions of state law that criminalize actions related
to marijuana.

       Plaintiff also argues that the Charter Amendment violates MCL 117.4l(3).               MCL
117.4l(3) provides, in relevant part, that

       [a]n ordinance shall not make an act or omission a municipal civil infraction or a
       blight violation if that act or omission constitutes a crime under any of the
       following:

              (a) Article 7 of the public health code, 1978 PA 368, MCL 333.7101 to
       333.7545.

                                               ***

              (j) Any law of this state under which the act or omission is punishable by
       imprisonment for more than 90 days. [Emphasis added.]

Plaintiff is correct that if a Grand Rapids ordinance created a civil infraction for the possession,
control, use or gift of marijuana it would directly conflict with MCL 117.4l(3). However, MCL
117.4l(3) refers only to city ordinances, not to city charters. On appeal, plaintiff stops short of
arguing that MCL 117.4l(3) applies to city charters as well as city ordinances. Rather, plaintiff
argues that using a city charter amendment instead of an ordinance is an “end run” around MCL
117.4l(3). However, the issue here is not whether the Charter Amendment was an “end run”
around MCL 117.4l(3), but rather, whether the Charter Amendment is preempted by state law.
We conclude that because MCL 117.4l(3) only applies restrictions to ordinances, the Charter
Amendment is not preempted by state law.

        Plaintiff also argues that subsections (a) and (b) of the Charter Amendment violate MCL
117.4b through MCL 117.4r, which primarily govern permissible charter provisions. Plaintiff
argues that because MCL 117.4b through MCL 117.4r do not explicitly authorize a city to adopt
a charter amendment creating a civil infraction, the doctrine of expressio unius est exclusio
alterius (the expression of one thing implies the exclusion of other similar things) precludes such
an amendment. However, in construing Const 1963, art 7, § 22 and Const 1963, art 7, § 34, the
Michigan Supreme Court ruled that “home rule cities enjoy not only those powers specifically
granted, but they may also exercise all powers not expressly denied.” Walker, 445 Mich. at 690
(emphasis added). Therefore, it is clear that the doctrine of expressio unius est exclusio alterius
simply is inapplicable to limit a home rule city’s power. Consequently, subsections (a) and (b)
of the Charter Amendment are not preempted by MCL 117.4b through MCL 117.4r.

        Plaintiff next argues that because subsection (b) of the Charter Amendment provides a
defense broader than that provided in the Michigan Medical Marihuana Act (“MMMA”), MCL
333.26421 et seq., the Charter subsection is preempted by state law. However, plaintiff provides
no support for the proposition that the MMMA prohibits the creation of the affirmative defense
in subsection (b) of the Charter Amendment. Instead, plaintiff’s argument appears to be limited
to the proposition that because the MMMA permits broad immunity from criminal prosecution,
civil penalties, and disciplinary actions in certain circumstances under MCL 333.26424 and
permits an affirmative defense to charges involving marijuana in certain circumstances under
                                                -4-
MCL 333.26428, anything that provides more expansive protections is automatically barred by
the MMMA. This argument, however, implies that the MMMA and other state marijuana
regulations occupy the entire field of marijuana regulation, which would preclude the affirmative
defense in subsection (b) of the Charter Amendment. USA Cash #1, 285 Mich. App. at 267. But
plaintiff refuses to argue that the entire field of marijuana regulation has been occupied by state
law. Moreover, while the defense provided in the Charter Amendment is “broader” than the
defenses provided in the MMMA (e.g., MMMA requires receiving a statement from a physician
before possessing marijuana to be eligible for MMMA affirmative defense, People v Kolanek,
491 Mich. 382, 406; 817 NW2d 528 (2012), but Charter Amendment has no temporal
requirement), the Charter Amendment defenses only apply to the newly created civil infraction
contained in the Charter Amendment. Plus, the Charter Amendment does not “exclude the
assertion of other defenses,” such as those contained in the MMMA. Importantly, the subsection
(2) defense has no bearing on any prosecutions under state law. In short, the city was allowed to
create a “parallel” civil infraction involving the use of marijuana and to create defenses to that
civil infraction. Therefore, because subsection (b) of the Charter Amendment does not prohibit
the immunity or affirmative defense allowed by the MMMA and because the MMMA does not
prohibit the affirmative defense allowed by the Charter Amendment, subsection (b) of the
Charter Amendment is not preempted by the MMMA. See McNeil, 275 Mich. App. at 697.

        Plaintiff also argues that the portions of subsections (d) and (e) of the Charter
Amendment that bar Grand Rapids police officers from reporting marijuana infractions under the
Charter Amendment to plaintiff are invalid. On appeal, plaintiff argues that subsections (d) and
(e) impermissibly interfere with plaintiff’s power to prosecute violations of state law. Plaintiff’s
argument assumes that as a part of its powers to prosecute violators of state law, it is entitled to
Grand Rapids police officers reporting violations of state law. But, plaintiff provides no
authority for the proposition that it is entitled to reports from the Grand Rapids Police
Department, and that argument consequently is abandoned. Houghton v Keller, 256 Mich. App.
336, 339-340; 662 NW2d 854 (2003). Plaintiff also relies on MCL 49.153, which provides that
“[t]he prosecuting attorneys shall, in their respective counties, appear for the state or county, and
prosecute or defend in all the courts of the county, all prosecutions, suits, applications and
motions whether civil or criminal, in which the state or county may be a party or interested.” But
subsections (d) and (e) of the Charter Amendment do not prohibit plaintiff from prosecuting
marijuana offenses under state law, which means that those subsections are not preempted by
plaintiff’s powers under MCL 49.153.

        Plaintiff further argues that this Court’s opinion in Joslin v Fourteenth Dist Judge, 76
Mich. App. 90, 96; 255 NW2d 782 (1977), requires us to conclude that subsection (d) of the
Charter Amendment is violative of state law because a city cannot limit the authority of its police
force to enforce state law. The Joslin Court was presented with a nearly identical subsection (d)
marijuana provision that we have in the present case. The Court held that to the extent that
subsection (d) “limits the authority of city police to enforce state law,” it was void. Id. The
Court relied on MCL 764.15(1), which merely provides that peace officers may make
warrantless arrests in a variety of instances, including when a felony, misdemeanor, or ordinance
violation is committed in the officer’s presence. However, we are not persuaded that Joslin’s
holding should apply to the instant case. At the outset, we note that under MCR 7.215(J)(1), we
are not compelled to follow Joslin because it was issued before November 1990. Further, the
present case is distinguishable from Joslin because the underlying issue in Joslin was whether a

                                                -5-
police officer’s violation of subsection (d) barred the defendant’s prosecution under state
marijuana law, id. at 92-93, and here, the issue is whether subsections (d) and (e) of the Charter
Amendment are preempted because of a direct conflict with state law. Moreover, we believe that
Joslin’s holding conflicts with the generally recognized principle that “‘[t]here is no doubt the
control of a city police department is a function of local municipal government.’” Royal v Police
& Fire Comm’n of Ecorse, 345 Mich. 214, 219; 75 NW2d 841 (1956), quoting Smith v Flint City
Comm’n, 258 Mich. 698, 700; 242 N.W. 814 (1932). Because the use of the word “may” in MCL
764.15(1) denotes discretionary behavior, see Walters v Nadell, 481 Mich. 377, 383; 751 NW2d
431 (2008), a local police officer has discretion, and is not required by law, to make arrests in
connection with violations of state law. Thus, we see no conflict with state law when a city
exercises its authority over its police department by limiting when its police force should
exercise that discretion.

        In sum, the Charter Amendment is not preempted by state law. The parties do not
identify a genuine issue as to a material fact in this case, and the trial court did not err in granting
summary disposition under MCR 2.116(C)(10).

        Affirmed.



                                                                /s/ Mark T. Boonstra
                                                                /s/ Pat M. Donofrio
                                                                /s/ Elizabeth L. Gleicher




                                                  -6-